SHOW CAUSE ORDER
It is hereby ordered that on Tuesday, January 13, 1998, at the hour of 1:30 p.m. in the Kentucky Supreme Court courtroom, the Respondent, Daniel Donsky, shall appear and show cause why he should not be held in contempt of court for failure to comply with this Court’s order dated June 20, 1996, requiring him to pay restitution in the amount of five hundred dollars ($600) to his client and to pay costs of this action in the amount of one-hundred thirty-two dollars and seventy-four cents ($132.74).
All concur.
ENTERED: November 14,1997.
/s/ Robert F. Stephens Chief Justice